Citation Nr: 1506183	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left patella chondromalacia with anserine bursitis prior to May 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for left patella chondromalacia with anserine bursitis status post-medial meniscus tear arthroscopic resection beginning August 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, which denied entitlement to a rating in excess of 10 percent for service-connected left knee disability.  [During the pendency of the appeal, the Veteran was granted a temporary total rating under 38 C.F.R. § 4.30 for his left knee disability from May 20 to July 31, 2010, following surgery.  Hence, that period is not for consideration by the Board in this appeal and the issue has been restyled as noted on the title page of this decision.].

In January 2011, a travel Board hearing was held before a Veterans Law Judge who is presently no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2014), the Veteran provided testimony at another Board hearing (via videoconference) before the undersigned in November 2014.  Transcripts of these hearings are associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  For the period prior to May 20, 2010, the Veteran's left knee disability did not demonstrate limitation of extension, flexion limited to 30 degrees, ankylosis of the knee, or instability, even considering her complaints of pain and X-ray findings of arthritis.

2.  For the period beginning August 1, 2010, the Veteran's left knee disability has not demonstrated limitation of extension, flexion limited to 30 degrees, ankylosis of the knee, or instability, even considering her complaints of pain and X-ray findings of arthritis.

3.  For the period beginning August 1, 2010, the Veteran's left knee disability has been manifested by an absent meniscus and frequent episodes of locking and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected left knee disability prior to May 20, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee disability based on limitation of motion beginning August 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261 (2014).

3.  The criteria for a separate 20 percent disability evaluation, but no higher, for service-connected left knee disability based on meniscus damage have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in February 2008, prior to the rating decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination, most recently in 2011.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the 2011 VA examination is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how her knee disability affects her ability to function, and provides all the necessary information in order to properly consider the claim.

Recognition is given to the fact that the reports of the Veteran's knee examination is now nearly four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11- 95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knee disability since she was last examined.  The Veteran does not contend otherwise.  In fact, she stated during her November 2014 Board hearing that her symptoms were essentially unchanged since 2011.

Discussion of the Veteran's November 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (as noted on the title page of this decision) was identified at the hearing.  The Veteran was asked about the severity of her service-connected left knee disability.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, a January 1983 rating decision awarded service connection for a left knee disability and assigned a 10 percent, effective October 2, 1982.  An April 1985 rating decision reduced the rating from 10 percent to 0 percent, effective August 1, 1985.  An August 2000 rating decision granted an increased 10 percent rating, effective February 14, 2000.

VA outpatient treatment records dated in 2007 note that the Veteran was seen with complaints of left knee pain and swelling.

The claim for an increased rating for consideration herein was received January 31, 2008.  

A March 2008 VA examination report notes the Veteran's complaints of progressively worsening left knee problems, including pain, effusion, giving way and stiffness.  She denied any history of hospitalization or surgery.  She reported using a cane, but denied any deformity, locking, subluxation, instability, or weakness.  Examination revealed antalgic gait, mild effusion and tenderness to palpation.  Active range of motion was from 0 degrees of extension to 50 degrees of flexion with pain beginning at 30 degrees; passive range of motion was from 0 degrees of extension to 90 degrees of flexion with pain beginning at 50 degrees.  There was no additional limitation of motion on repetitive use.  The left knee was stable to varus and valgus stress testing.  Lachman's and McMurray's signs were negative.  There was no ankyloses, crepitation, grinding, patella abnormality, or other knee abnormality.  X-ray studies revealed chondrocalcinosis with mild joint space narrowing (degenerative joint disease). 

VA treatment records show that on May 20, 2010, the Veteran underwent outpatient arthroscopic resection of a torn left medial meniscus.  Thereafter, she underwent physical therapy.  In June 2010 examination revealed no instability and range of motion from 0 degrees of extension to 125 degrees of flexion.  She was noted to be progressing well and was discharged from physical therapy.  In an August 2010 rating decision, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 for her left knee disability from May 20, 2010, to July 31, 2010.

VA outpatient treatment records dated from August 2010 to April 2011 note when the Veteran was seen in August 2010, she reported that she was doing very well, and was trying to wear high heels.  In October 2010, she was seen in the emergency room and reported progressively worsening left knee pain for a week.  Examination revealed no instability or edema.  She was given a knee immobilizer and pain medication.  

An April 2011 VA examination report notes the Veteran's complaints of progressively worsening left knee symptoms.  She reported locking, pain on standing, and stiffness on prolonged sitting.  She reported taking NSAlDS and receiving steroid injections for her symptoms.  She occasionally used a cane or brace.  Examination of the left knee revealed evidence of crepitation, edema, tenderness, weakness, abnormal motion, and guarding of movement.  There was no evidence of instability, ankyloses, or grinding.  Range of motion was flexion from 0 to 90 degrees and extension to 0 degrees.  There was objective evidence of pain with motion, but no additional limitation of motion after three repetitions of range of motion.  The meniscus was surgically absent.  McMurray's test was positive.  Sub-patellar tenderness was noted.  Nontender, well-healed surgical scars were noted.  The Veteran reported that she was employed full time as an operations manager and was able to manage her left knee condition at work with the proper intermittent rest and activity modification.  The examiner stated the left knee disability had a moderate effect on mobility.

The Veteran testified in November 2014 that she had undergone no additional knee surgery since 2010.  She complained of horrible pain as well as locking episodes every day or two.  She indicated that her pain was not severe every day, but rather two or three times per week.  She treated her knee with ice and pain medication.  She stated that her symptoms were essentially the same as on examination in April 2011.  

Bursitis is rated under Diagnostic Code 5019 (bursitis) which is rated based on limitation of motion of the affected part as degenerative arthritis pursuant to Diagnostic Code 5003.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more. 

Under Diagnostic Code 5257, an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  It established only one rating of 20 percent. 

Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent.  

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Normal range of motion of the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The selection of the proper diagnostic code is completely dependent upon the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As noted above, the Veteran was initially granted service connection for her left knee disability in a January 1983 rating decision, which assigned a 10 percent rating under Diagnostic Code 5257 for instability.  An April 1985 rating decision reduced the rating from 10 percent to 0 percent under Diagnostic Code 5257, effective August 1, 1985.  An August 2000 rating decision granted an increased 10 percent rating under Diagnostic Code 5257, effective February 14, 2000.  After the Veteran's claim for an increased rating in January 2008 and a VA examination in March 2008, the RO continued the 10 percent rating, but assigned the rating under Diagnostic Codes 5257-5019 for limitation of motion.  See discussion in March 2008 rating decision.  The Board will initially address this change in diagnostic codes, before moving on to an evaluation of the disability rating. 

The Board notes that 38 U.S.C. § 1159 protects service connection once it has been in effect for 10 years and that 38 U.S.C. § 110 protects, i.e., precludes reduction of, a disability rating that has continuously been in effect for 20 years.  Here, the Veteran's 10 percent rating for her service-connected left knee disability has been in effect since February 14, 2000.  As such, she was shy of meeting both the 10 year and 20 year periods at the time of the diagnostic code change in 2008.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

Period Prior to May 20, 2010

The Veteran's left knee disability has been assigned a 10 percent rating under Diagnostic Code 5019, which is rated based on limitation of motion of the affected part as degenerative arthritis.  In this case, the 10 percent rating was assigned based on limitation of flexion under Diagnostic Code 5260.

Turning to the evidence of record, the Board finds that a rating in excess of 10 percent for service-connected left knee disability is not warranted for the period prior to May 20, 2010.  The sole VA examination from 2008 noted that active range of motion was to 50 degrees of flexion, with pain beginning at 30 degrees; passive range of motion was to 90 degrees of flexion, with pain beginning at 50 degrees.  There was no additional loss of motion with repetitive testing.  The limitation of motion recorded in the VA examination does not meet the requirements for the next higher (20 percent rating) under Diagnostic Code 5260, as flexion was to greater than 30 degrees.  Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  

Regarding a separate rating for instability, the 2008 VA examination report notes no complaints or objective evidence of subluxation or instability.  Likewise, outpatient treatment records for the period do not show findings of instability, instead addressing pain and swelling.  As such, the Board does not find that a separate rating under Diagnostic Code 5257 is warranted for instability of the left knee.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown on VA examination, however, that the Veteran retained full extension for the period at issue.  As such, a separate rating is not warranted for limitation of extension. 

Additionally, the evidence for this period of the appeal is devoid of diagnoses of impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5253), dislocated semilunar cartilage (Diagnostic Code 5258) and/or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that her disability is more severe than evaluated for the period at issue, to include her reports of knee pain and swelling.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of her disability.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of Deluca.

As the evidence does not support a higher rating based on limitation of motion, and there is no objective evidence of instability or limitation of extension to support additional separate ratings, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's left knee disability is not warranted for the period prior to May 20, 2010.

Period Beginning August 1, 2010

The Veteran's left knee disability has been assigned a 10 percent rating under Diagnostic Code 5019, which is rated based on limitation of motion of the affected part as degenerative arthritis.  In this case, the 10 percent rating was assigned based on limitation of flexion under Diagnostic Code 5260.

Turning to the evidence of record, the Board finds that a rating in excess of 10 percent for service-connected left knee disability based on limitation of motion is not warranted for the period beginning August 1, 2010.  The sole VA examination from 2011 noted that flexion was from 0 to 90 degrees, with pain.  There was no additional loss of motion with repetitive testing.  The limitation of motion recorded in the VA examination does not meet the requirements for the next higher (20 percent rating) under Diagnostic Code 5260, as flexion was to greater than 30 degrees.  The fact that the Veteran complained of pain throughout the range of motion of the knee on examination in 2011 does change this outcome as her functional impairment is clearly contemplated in the 10 percent rating that she receives for her left knee disability based on limitation of motion; and, for that matter, the impairment was not quantified in any measurable terms.  See Mitchell, supra.  A rating higher than 10 percent for limitation of flexion is not warranted.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown on VA examination, however, that the Veteran retained full extension for the period at issue.  As such, a separate rating is not warranted for limitation of extension. 

Regarding a separate rating for instability, the 2011 VA examination report notes no objective evidence of subluxation or instability.  As such, the Board does not find that a separate rating under Diagnostic Code 5257 is warranted for instability of the left knee.

Additionally, the evidence for this period of the appeal is devoid of diagnoses of impairment of the tibia and fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5253).  As such, these codes are inapplicable.

Finally, the evidence shows that the meniscus has been absent since surgery in May 2010.  For the period at issue, the Veteran has continued to complain of locking and severe pain.  McMurray's sign was positive on examination.  The rating criteria provides for a maximum 20 percent rating for dislocated cartilage or meniscus with frequent episodes of locking, pain, and effusion into the joint.  The Board finds, resolving all doubt in favor of the Veteran, that a 20 percent rating is warranted under Diagnostic Code 5258 for the period beginning August 1, 2010.  


ORDER

A rating in excess of 10 percent for left patella chondromalacia with anserine bursitis, prior to May 20, 2010, is denied.

A rating in excess of 10 percent for left patella chondromalacia with anserine bursitis status post-medial meniscus tear arthroscopic resection based on limitation of motion, beginning August 1, 2010, is denied.

An evaluation of 20 percent for left patella chondromalacia with anserine bursitis status post-medial meniscus tear arthroscopic resection based on meniscus damage is granted for the period beginning August 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


